Citation Nr: 0701446	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a medial meniscus tear of the left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right knee associated with a 
medial meniscus tear from May 24, 2004, to July 21, 2005.

3.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis of the right knee with limitation of 
flexion from July 21, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service September 1964 to August 1966.  
He also had 26 years of Reserve duty.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
evaluations in excess of 20 percent for each knee disability.  
In August 2005, a rating decision was issued which increased 
the evaluation assigned for the right knee to 30 percent, 
effective July 21, 2005; the 20 percent evaluation assigned 
to the left knee disability was confirmed and continued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a July 2006 letter from his private 
physician to the Board; this was received on August 30, 2006, 
within the 90-day period following certification of the 
appeal to the Board.  However, no waiver of initial RO 
consideration of this evidence was included with this letter.  
See 38 C.F.R. § 20.1304(a) and (c) (2006).  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006). Thus, while on remand, the RO must review 
this evidence and, if the claims remain denied, include such 
evidence in an SSOC.


The July 2006 letter indicates that the veteran underwent a 
left knee arthroscopy and partial medial meniscectomy in 
April 2006.  The pertinent treatment records should be 
obtained prior to a final adjudication of the veteran's 
claim.

In addition, the Board finds that another VA examination 
would be helpful in this case in order to ascertain the 
degree of his post-surgical disability.  The veteran is 
hereby advised of the importance of reporting to a scheduled 
examination, and of the consequences of failing to so report.  
See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he sign and return a consent form 
authorizing the release of Dr. W.P.H.'s 
treatment records to VA.  Once this 
authorization has been received, contact 
W.P.H., M.D. and request that he provide 
copies of the veteran's treatment records, 
to include a copy of the April 28, 2006 
operative report.  All efforts made to 
obtain these records must be documented 
for the claims folder.

2. Afford the veteran an orthopedic 
examination in order to fully evaluate the 
service-connected knee disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationales for all conclusions 
made. 

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by the 
degenerative changes.  Any limitation 
of motion must be objectively confirmed 
by clinical findings such as swelling, 
muslce spasm, or satisfactory evidence 
of painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in both 
knees.

b.  In addition, the inability to 
perform the normal working movements of 
the body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated, per 38 C.F.R. 
§ 4.40.

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. 
§ 4.45.

3.  Once the above-requested development 
has been completed, readjudicate the 
claims for increased evaluations for the 
left and right knee disabilities.  If the 
decision(s) remain adverse to the 
appellant, he and his representative must 
be provided with an appropriate SSOC, to 
include a description of the evidence 
reviewed.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


